UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number: 3235-0058 Expires:April 30, 2012 Estimated average burden hours per response 2.50 SEC FILE NUMBER 811-01639 CUSIP NUMBER FORM 12b-25 NOTIFICATION OF LATE FILING (Check one):£Form 10-K£ Form 20-F£ Form 11-K£ Form 10-Q£Form 10-DTForm N-SAR £Form N-CSR For Period Ended: September 30, 2011 £Transition Report on Form 10-K £Transition Report on Form 20-F £Transition Report on Form 11-K £Transition Report on Form 10-Q £Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Not Applicable PART I — REGISTRANT INFORMATION Engex, Inc. Full Name of Registrant Former Name if Applicable 44 Wall Street, Second Floor Address of Principal Executive Office (Street and Number) New York, NY 10005 City, State and Zip Code SEC 1344 (04-09) PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the Tfifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. On October 26, 2011, Raich Ende Malter & Co. LLP (“Raich Ende”), the accounting firm selected by the Registrant’s Board of Directors and ratified by stockholder as the Registrant’s independent accountants for the fiscal year ended September 30, 2011, informed Registrant’s Audit Committee that during an internal review they discovered an event that caused them to conclude that they might not meet the auditor independence requirements for the fiscal year ended September 30, 2011.As a result, and having determined that requested relief from the Securities and Exchange Commission could not be obtained in time to complete the audit of the Registrant’s September 30, 2011 financial statements, on October 26, 2011, Raich Ende resigned as independent auditors for the Registrant with respect to the fiscal year ended September 30, 2011.Raich Ende was the independent auditors for the Fund and audited the Fund’s financial statements for the fiscal years ended September 30, 2005 through 2010. On November 3, 2011, Registrant’s Audit Committee, the members of which are all not interested persons as defined in Section 2(a)(19) of the Investment Company Act, selected EisnerAmper LLP (“Eisner”) as Registrant’s independent auditors for the fiscal year ended September 30, 2011.Due to the short period of time between the appointment of Eisner and November 29, 2011, the date on which the Form N-SAR would have had to be filed to comply with Rule 30b1-1 under the Investment Company Act of 1940, as amended, the Form N-SAR could not be filed without unreasonable effort or expense. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification S. Elliott Cohan212 715-9512 (Name)(Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). Yes TNo £ Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes £No T If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Engex, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date November 30, 2011 By /s/ Michael Siciliano Michael Siciliano, Treasurer
